NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               NOV 19 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANAHIT SIMONYAN,                                 No. 09-70877

              Petitioner,                        Agency No. A098-156-803

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 17, 2013**
                              San Francisco, California

Before: THOMAS and McKEOWN, Circuit Judges, and KENDALL, District
Judge.***

       Anahit Simonyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) final order dismissing her appeal from


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Virginia M. Kendall, District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
an immigration judge’s (“IJ”) denial of her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.

      Substantial evidence supports the BIA’s determination to dismiss the

petition based on a finding of adverse credibility. Singh v. Holder, 643 F.3d 1178,

1180 (9th Cir. 2011) (adverse credibility findings reviewed for substantial

evidence); Hosseini v. Gonzalez, 471 F.3d 953, 957 (9th Cir. 2006) (review is

limited to the BIA decision when the BIA conducted its own review of the

evidence and law, except to the extent that the IJ opinion is expressly adopted).

We are bound to uphold a negative credibility determination where the

inconsistencies that are identified go to the “heart” of the asylum claim. See Wang

v. I.N.S., 352 F.3d 1250, 1259 (9th Cir. 2003). An inconsistency goes to the “heart

of a claim if it concerns events central to petitioner’s version of why he was

persecuted and fled.” Singh v. Gonzalez, 439 F.3d 1100, 1108 (9th Cir. 2006). A

single but significant inconsistency affecting the heart of a claim is sufficient to

make a negative credibility finding; however, even minor inconsistencies taken as

a whole can be considered if they deprive the totality of the evidence of a “ring of

truth.” See Rizk v. Holder, 629 F.3d 1083, 1087–88 (9th Cir. 2011); Kaur v.

Gonzalez, 418 F.3d 1061, 1067 (9th Cir. 2005).


                                           2
      The record does not compel reversal of the agency’s findings that Simonyan

testified inconsistently throughout both her written declaration and her oral

testimony before the IJ, and that the inconsistencies went to the heart of her claims

and undermined her credibility. Simonyan applied for asylum based on her

environmental activism in Armenia and persecution for that activism. The agency

focused on several independent inconsistencies that the agency concluded

undermined her credibility, including Simonyan’s lack of knowledge about

seemingly obvious details about the political environment in Armenia in which she

claimed to be immersed, inconsistent statements regarding her sister’s exposure to

radiation, and material omissions in the dates of her schooling when she alleged

that she had conducted many of the political demonstrations that drew persecution

from authorities while enrolled in those schools.

      The BIA also properly affirmed the IJ’s recognition of the absence of

corroborating documentation to support Simonyan’s claim as a further basis to

conclude that Simonyan could not meet her burden of proof for her asylum claim.

An absence of corroborating documentation may be taken into account when the

applicant’s testimony has been found less than credible. See Singh v. Gonzalez,

491 F.3d 1019, 1026 (9th Cir. 2007) (reciting pre-REAL ID Act standard regarding

corroborating documentation).


                                          3
      The absence of credible testimony, with no corroborating documentation, is

fatal to Simonyan’s claim of asylum.1

      PETITION DENIED.




      1
        Because Simonyan did not raise her withholding-of-removal and CAT
claims in her opening brief, we deem those issues waived. Rizk, 629 F.3d at 1091
n.3.
                                        4